        Case 1:19-cv-05610 Document 1-2 Filed 06/14/19 Page 1 of 2



                   Exhibit B - Appendix: Plaintiff MSPA Standing

1. MSPA has been irrevocably assigned any and all rights to recover payments made on

   behalf of its Assignors’ health plan members and enrollees. These assignments authorize

   MSPA to pursue and enforce all legal rights of recovery and reimbursement for health care

   services and Medicare benefits. For example, and only to serve to further demonstrate

   standing, MSPA alleges a few of the assignments below as examples.

2. On December 16, 2014, Interamerican Medical Center Group, LLC (“IMC”)

   irrevocably assigned all of its rights and claims to recover against any liable entity

   (including defendants) for payments made on behalf of their enrollees under Medicare

   Parts A, B, and D to MSP Recovery, LLC. Specifically, the IMC Assignment, states the

   following:

   By way of this Agreement, Client appoints, directs, or otherwise, irrevocably
   assigns all of Client’s rights as it pertains to the rights pursuant to any plan, State
   or Federal statute(s) whatsoever directly and/or indirectly for any of its members
   and/or plan participants, and/or its rights . . .

3. On February 20, 2015, MSP Recovery, LLC, irrevocably assigned all rights acquired under

   the IMC Agreement to MSPA:

   Assignor hereby irrevocably assigns, transfers, conveys, sets over, and delivers to
   Assignee or its assigns any and all of Assignor’s right, title, ownership and interest
   in and to all rights and entitlements, that Assignor has, may have had, or has
   asserted against third parties from or relating to the Claims.

4. IMC consented to, acknowledged, approved, and ratified the assignment from MSP

   Recovery, LLC, to MSPA.

5. On February 20, 2015, MCCI Group Holdings, LLC (“MCCI”) irrevocably assigned all

   of its rights and claims to recover against any liable entity (including defendants) for

   payments made on behalf of their enrollees under Medicare Parts A, B, and D to MSP
        Case 1:19-cv-05610 Document 1-2 Filed 06/14/19 Page 2 of 2



   Recovery, LLC, and MSPA Claims 1, LLC. Specifically, the MCCI Assignment, states the

   following:

   Assignor hereby irrevocably assigns, transfers, conveys, sets over, and delivers to
   Assignee or its assigns, any and all of Assignor’s right, title, ownership and interest
   in and to all rights and entitlements, that Assignor has, may have had, or has
   asserted against third parties arising from or relating to the Claims.

6. MSP Recovery, LLC then irrevocably assigned all rights acquired under the MCCI

   Assignment to Plaintiff MSPA:

   Assignor hereby irrevocably assigns, transfers, conveys, sets over, and delivers to Assignee
   or its assigns any and all of Assignor’s right, title, ownership and interest in and to all rights
   and entitlements, that Assignor has, may have had, or has asserted against third parties
   arising from or relating to the Claims.

7. On June 25, 2015, Professional Health Choice (“PHC”) irrevocably assigned all of its

   rights and claims to recovery against any liable entity (including defendants) for payments

   made on behalf of its Enrollees under Medicare Parts A, B, and D to MSPA Claims XI,

   LLC. Specifically, the PHC Assignments states:

   Assignor hereby irrevocably assigns, transfers, conveys, sets over, and delivers to
   Assignee or its assigns any and all of Assignor’s right, title, ownership and interest
   in and to all rights and entitlements, that Assignor has, may have had, or has
   asserted only as specifically delineated in the assignment agreement attached hereto
   as Item l.

8. MSPA Claims XI, LLC then irrevocably assigned all rights acquired under the PHC

   Agreement to Plaintiff MSPA:

   Assignor hereby irrevocably assigns, transfers, conveys, sets over, and delivers to
   Assignee or its assigns any and all of Assignor's right, title, ownership and interest
   in and to all rights and entitlements, that Assignor has, may have had, or has
   asserted against third parties arising from or relating to only the Claims set forth in
   Services Entities Schedule 2 attached hereto.
